Title: To Alexander Hamilton from John J. U. Rivardi, 15 November 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] November 15, 1799. Describes his plans for repairing the fort, and discusses the friendly relations between British and American forces stationed on the Niagara River. States: “Two Regiments have arrived at Quebec & the Brittish force which will remain in Canada this winter amounts To upwards of Eight thousand regulars exclusive of two provincial Battalions.”
